332 F.2d 178
Jack A. GULLO, Appellant,v.Miriam Anne HIRST and Quin S. Elson, Appellees.
No. 9285.
United States Court of Appeals Fourth Circuit.
Argued April 24, 1964.Decided April 29, 1964.

Joe S. Gullo, Arlington, Va., for appellant.
Bruce E. Lambert, Arlington, Va., Thomas O. Lawson, Fairfax, Va., on brief, for appellees.
Before HAYNSWORTH, BRYAN, and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
We approve the ultimate disposition of this case made by the district court.  Not only is the matter which the plaintiff sought to litigate in the district court res judicata, but it is also true that the federal courts have never assumed to exercise jurisdiction over domestic relations causes.  Finally, the cause is not a proper subject for declaratory judgment.


2
The background of this case raises serious questions of abuse of process.  While we must be careful to assure that the courts are always open to complaining parties, we have an equal obligation to see that its processes are not abused by harassing, or by recklessly invoking court action in frivolous causes or by foot dragging and delaying in order to deny or postpone the enjoyment of unquestioned rights.  Lawyers have an obligation as officers of the court not to indulge in any of these practices.  Vexatious litigation and the law's delays have brought the courts in low repute in many instances, and when the responsibility can be fixed, remedial action should be taken.


3
We remand this case to the district court with instructions that it tax the plaintiff with reasonable counsel fees for the defendants' attorneys and that it visit a proper sanction upon the plaintiff's counsel.


4
Remanded.